Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Applicant’s arguments with respect to the previous prior art combination of the record have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior art rejection for any teachings or matter specifically challenged in the argument. The claims are rejected under a new grounds of rejection, which was necessitated by amendment. In particular, the claims now actively recite the at least two design levels are levels of shielding, which required further search and consideration. Examiner has introduced the Zukerman and Worzyk references. See the detailed rejection below. 
Therefore, the present claims are rejected under 35 USC 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7-9, 11-12, 17-18, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zukerman et al. (Considering Cost and Network Survivability in Laying Telecommunications Cables, March 15, 2016) in view of Worzyk (Submarine Power Cables, 2009).

Regarding claim 1, Zukerman teaches a computer-implemented method for determining optimal path arrangements for an infrastructure link between two geographic locations, comprising: 
modelling, using one or more processors, a geographic terrain containing the two geographic locations (Pg. 35 teaches a three dimensional geography and hazard map, as well as in Pg. 40 teaches approximating landforms and discretized geography data to generate triangulated manifolds, and wherein Pg. 39 teaches any two points (i.e. two geographic locations) on the surface can be connected by a path; see also: Pg. 19, 28, 38), 
the modelling including modelling the geographic terrain into a grid with multiple grid points such that each of the grid points on the model is denoted by a 3D coordinate including altitude of the geographic location  (Pg. 35 teaches a three dimensional geography and hazard map, wherein Pgs. 38-39 teach approximating the Earth’s surface by producing a triangulated grid model, as well as in Pg. 40 teaches approximating landforms and discretized geography data to generate triangulated manifolds, and; see also: Pg. 19, 28); 
optimizing, using the one or more processors, an arrangement cost and a repair rate for two or more potential paths based on the modelled geographic terrain (Pg. 40 teaches the framework for cable path planning generating a multi-objective variational optimization including the derived a repair rate and generated triangulated manifolds, wherein Pg. 37 teaches the multi-objective variational optimization includes modeling the laying cost of cable (i.e. arrangement cost); see also: Pgs. 38-39, 41),  
an arrangement cost model (Pg. 40 teaches the framework for cable path planning includes deriving a repair rate and generating triangulated manifolds, which are used for generating a multi-objective variational optimization, wherein Pg. 37 teaches producing a multi-objective variational optimization including modeling the laying cost of Cable, as defined by H(y), which represents the continuous path of the cable, with a defined length, from node A to B),
and a repair rate model (Pg. 40 teaches the framework for cable path planning includes deriving a repair rate by calculating the repair rate and ground motion intensity, or peak ground velocity, as well as in Pgs. 29-30 teach the cable failure model is based on ground motion and peak ground velocity; see also: 37, 41), 
taking into account ….shielding for the infrastructure link (Pg. 58, “Abstract” teaches aiming to provide cable laying design solutions that minimize cost for a given network survival probability, wherein the project aims to develop design methodologies for cabling systems taking into account cable attributes such as shielding),
and determining, using the one or more processors and based on the optimization, the optimal path arrangements each including multiple path portions (Pg. 50 teaches the multiple cable optimizations are produced for a plurality of cable paths, wherein Pg. 40 teaches producing an output of pareto optimal paths, wherein Pg. 19 teaches developing algorithms applicable to the real world data for optimizing cable topology over manifolds, wherein Pg. 58, “Abstract” teaches the project aims to develop design methodologies for cabling systems taking into account cable attributes such as shape, shield, location, network resilience, and more; see also: Pg. 33, 37), 
the multiple path portions of a corresponding optimal path arrangement defining a shape of the corresponding optimal path arrangement and having the at least two levels of shielding such that the corresponding optimal path arrangement is a non-homogenous path arrangement (Pg. 7 teaches optimizing the topology and shapes of the telecommunication cables considering real earthquake effects and geography, as well as in Pg. 58, “Abstract” teaches aiming to provide cable laying design solutions that minimize cost for a given network survival probability, wherein the project aims to develop design methodologies for cabling systems taking into account cable attributes such as shape, shield, location, network resilience, and more, wherein Pg. 37 teaches the multi-objective variational optimization includes the laying cost of the cable, and wherein Pg. 42 teaches paths are determined by finding the distance in terms of cost between path portions, which includes a minimized cost function; see also: Pg. 17, 40; Examiner’s Note: The non-homogenous arrangement of the optimal path arrangement is the non-uniformity of the cable segments based on their varying lengths and shape along the path.);
and displaying, at a display operably connected with the one or more processors, at least one of the optimized path arrangements on a map of the geographic terrain (Pg. 54 teaches three cable optimizations displayed on a map of the geographic terrain, as well as in Pg. 56 teaches all three cables are optimized and displayed, and wherein Pg. 40 teaches the output of the cable path planning includes pareto optimal paths; see also: 50); 
wherein the optimization comprises: calculating a minimum weighted cost value over all…of the grid points on the modelled geographic terrain (Pg. 58, “Abstract” teaches aiming to provide cable laying design solutions that minimize cost for a given network survival probability, wherein the project aims to develop design methodologies for cabling systems taking into account cable attributes such as shape, shield, location, network resilience, and more, wherein Pg. 37 teaches the multi-objective variational optimization includes the laying cost of the cable, and wherein Pg. 42 teaches paths are determined by finding the distance in terms of cost between path portions, which includes a minimized cost function; see also: Pg. 17, 40); 
transforming the optimization to an Eikonal equation based on the calculated minimum weighted cost value (Pg. 40 teaches performing multi-objective variational optimization including deriving an Eikonal equation by solving an Eikonal equation by fast marching method); 
and applying fast marching method to solve the Eikonal equation for determining the optimal path arrangements (Pg. 40 teaches performing multi-objective variational optimization including deriving an Eikonal equation by solving an Eikonal equation by applying a fast marching method); 
wherein determining the optimal path arrangements comprises determining a set of Pareto optimal solutions representing the optimal path arrangements (Pg. 40 teaches the output of the multi objective variational optimization includes both the pareto frontier and pareto optimal paths, as well as in Pg. 41 teaches producing the Pareto Optimal for H (cost) and G (number of failures); see also: Pg. 37).
Zukerman contemplates shielding of the cabling infrastructures when performing the optimization (see above); however, Zukerman does not explicitly teach taking into account at least two levels of shielding for the infrastructure link, the at least two levels of shielding provide different levels of protection for the infrastructure link; the multiple path portions of a corresponding optimal path arrangement defining a shape of the corresponding optimal path arrangement and having the at least two levels of shielding such that the corresponding optimal path arrangement is a non-homogenous path arrangement; calculating a minimum weighted cost value over all of the levels of shielding for each of the grid points on the modelled geographic terrain.
	From the same or similar field of endeavor, Worzyk teaches taking into account at least two levels of shielding for the infrastructure link (Pg. 213 teaches optimizing the design of cable armoring and appropriate protection of cabling by balancing the costs for different level of armoring and protection against the economic risk of cable damage, Pgs. 33-34, “2.4 Armoring” teaches armoring should be designed with respect to tension stability, external threat pattern, and protection requirements for each sector of the planned cable route, wherein Table. 7.3 of Pg. 197 teaches how the armoring is based on the water depth, such as providing rock armor in < 200 m water depth, double armor in < 500 m depth, and providing single armor in < 1500 m depth, as well as in Pgs. 37-38, “2.4.1 Corrosion Protection” teaches corrosion is another factor that must be considered seriously when designing submarine power cables, wherein there are several corrosion mechanism for close consideration including a zinc layer provided for primary corrosion protection of steel wires and a secondary protection layer is made by flushing the armoring with hot bitumen during manufacturing; see also: Pgs. 46, 81, 85-86, 155-156, 186, 213, 254); 
the at least two levels of shielding provide different levels of protection for the infrastructure link (Pg. 213 teaches optimizing the design of cable armoring and appropriate protection of cabling by balancing the costs for different level of armoring and protection against the economic risk of cable damage, wherein Pgs. 33-34, “2.4 Armoring” teaches armoring should be designed with respect to tension stability, external threat pattern, and protection requirements for each sector of the planned cable route, wherein the design of the armoring relates to cable properties such as bending stiffness, tensional stability, torsion balance, and on the choice of handling and installation,  wherein Table. 7.3 of Pg. 197 teaches how the armoring is based on the water depth, such as providing rock armor in < 200 m water depth, double armor in < 500 m depth, and providing single armor in < 1500 m depth, as well as in Pgs. 37-38, “2.4.1 Corrosion Protection” teaches corrosion is another factor that must be considered seriously when designing submarine power cables, wherein there are several corrosion mechanism for close consideration including a zinc layer provided for primary corrosion protection of steel wires and a secondary protection layer is made by flushing the armoring with hot bitumen during manufacturing; see also: Pgs. 46, 81, 85-86, 155-156, 186, 213, 254 ); 
the multiple path portions of a corresponding optimal path arrangement defining a shape of the corresponding optimal path arrangement and having the at least two levels of shielding such that the corresponding optimal path arrangement is a non-homogenous path arrangement (Pg. 35 teaches the armor lay-length must be optimized with respect to the expected torsional forces, tension stability of the conductor, and the torsional requirements of the cable and its installation, wherein Pg. 197 teaches submarine telecom cables have different armoring based on the water depth due to factors like external violence, human activities, external dangers, and more, wherein Fig. 7.22 teaches a curved route can be planned, and wherein Table. 7.3 of Pg. 197 teaches how the armoring is based on the water depth, such as providing rock armor in < 200 m water depth, double armor in < 500 m depth, and providing single armor in < 1500 m depth; see also: Pgs. 46, 81, 85-86, 155-156, 186, 213, 254; Examiner’s Note: As can be seen in Table 7.3, the armor depends on the variability in sea depth, leading to a non-homogenous arrangement of armoring based on the depth of the sea floor.);  
calculating a minimum weighted cost value over all of the levels of shielding for each of the grid points on the modelled geographic terrain (Pg. 213 teaches optimizing the design of cable armoring and appropriate protection of cabling by balancing the costs for different level of armoring and protection against the economic risk of cable damage, wherein it is important to know the largest hazards, cable link availability, risk of repair costs, and the possible loss of income, which can help promote the decision for better cable protection, wherein Pg. 198 teaches manufacturers can submit a low bid or provide options for additional reinforcement of the cable with higher levels of protection, wherein the cable route may call for additional reinforcement of the cable based on shipping lanes, fishing grounds, and more, wherein the choice of the appropriate armoring is a difficult balance between up-front costs and the feared costs of future cable damages, wherein Pg. 153 teaches the bathymetric map of the sea bottom indicates the depth at any point, wherein the depth must be known in order to determine properties of the submarine cables, wherein Pg. 34 teaches each sector of the planned cable route is designed with respect to tension stability, external threat pattern, and protection requirements; see also: Pgs. 42, 46, 85-86, 186, 213, 254, as well as Figs. 6.1-6.2 of Pgs. 155-156, which display three dimensional bathymetric photos).
	Therefore, the optimization process of Zukerman, as modified by Worzyk to incorporate shielding at least two design levels, teaches all the limitations of the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zukerman to incorporate the teachings of Worzyk to include taking into account at least two levels of shielding for the infrastructure link, the at least two levels of shielding provide different levels of protection for the infrastructure link; calculating a minimum weighted cost value over all of the levels of shielding for each of the grid points on the modelled geographic terrain. One would have been motivated to do so in order to design armor that must withstand all forces that can be reasonably expected during installation and operation, thus avoid overbending and impacts from rocks, edges, fish tackle, and anchors (Worzyk, Pgs. 85-86). By incorporating the teachings of Worzyk, one would have been able to avoid the costly and time consuming repair of submarine cables by balancing the costs for different levels of armoring and protection against the economic risk of cable damage (Worzyk, Pg. 213).
Regarding claim 19, the claims recite limitations already addressed by the combination of Zukerman in view of Worzyk. Regarding claim 19, Zukerman teaches one or more processors arranged to (Pg. 35 teaches a performing computer 3D modeling of a terrain, which must be executed on a computer containing a processor, as well as in Pgs. 47, 52-54 teach a 3D modeled display of cable optimizations) and10 a display arranged to display the determined optimal path arrangements (Pg. 35 teaches a performing computer 3D modeling of a terrain, which must be executed on a computer containing a processor, as well as in Pgs. 47, 52-54 teach 3D modeled displays of cable optimizations). Therefore, claim 19 is rejected as being unpatentable over the combination of Zukerman in view of Worzyk.

Regarding claim 4, the combination of Zukerman and Worzyk teach all the limitations of claim 1 above.
Zukerman further teaches further comprising receiving input associated with dimensions of the grid points for modelling the geographic terrain (Pg. 35 teaches given a 3D grid describing the geography and a hazard map, one is able to perform path planning, as well as in Pg. 38 teaches approximating the Earth’s surface and landforms by producing a triangulated grid model; see also: Pg. 28).  

Regarding claim 5, the combination of Zukerman and Worzyk teach all the limitations of claim 1 above.
Zukerman further teaches further comprising receiving input associated with the two geographic locations (Pg. 42 teaches given X(0)=S, the system is able to construct an optimal path to B by tracking backwards, which is done by solving the ordinary differential equation, as well as in Pg. 39 teaches any two points on the surface are connected by a path; Examiner’s Note: The two geographic locations, B & S, are represented by points on the triangulated manifold.).

Regarding claim 7, the combination of Zukerman and Worzyk teach all the limitations of claim 1 above.
However, Zukerman does not explicitly teach wherein the arrangement cost model incorporates a factor associated with location and design level of shielding of the path.
From the same or similar field of endeavor, Worzyk teaches wherein the arrangement cost model incorporates a factor associated with location and level of shielding of the path (Pgs. 33-34, “2.4 Armoring” teaches armoring should be designed with respect to tension stability, external threat pattern, and protection requirements for each sector of the planned cable route, wherein the design of the armoring relates to cable properties such as bending stiffness, tensional stability, torsion balance, and on the choice of handling and installation,  wherein Table. 7.3 of Pg. 197 teaches how the armoring is based on the water depth, such as providing rock armor in < 200 m water depth, double armor in < 500 m depth, and providing single armor in < 1500 m depth; Examiner’s Note: The factor associated with location is the depth of the given location, which relates to the associated required armoring level.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zukerman and Worzyk to incorporate the further teachings of Worzyk to include wherein the arrangement cost model incorporates a factor associated with location and design level of shielding of the path. One would have been motivated to do so in order to design armor that must withstand all forces that can be reasonably expected during installation and operation, thus avoid overbending and impacts from rocks, edges, fish tackle, and anchors (Worzyk, Pgs. 85-86). By incorporating the teachings of Worzyk, one would have been able to avoid the costly and time consuming repair of submarine cables by balancing the costs for different levels of armoring and protection against the economic risk of cable damage (Worzyk, Pg. 213).

Regarding claim 8, the combination of Zukerman and Worzyk teach all the limitations of claim 7 above.
However, Zukerman does not explicitly teach wherein the factor includes: local geographic attributes, labor, and licenses.
From the same or similar field of endeavor, Worzyk teaches wherein the factor includes: local geographic attributes (Pgs. 33-34, “2.4 Armoring” teaches armoring should be designed with respect to tension stability, external threat pattern, and protection requirements for each sector of the planned cable route, wherein the design of the armoring relates to cable properties such as bending stiffness, tensional stability, torsion balance, and on the choice of handling and installation, wherein Table. 7.3 of Pg. 197 teaches how the armoring is based on the water depth, such as providing rock armor in < 200 m water depth, double armor in < 500 m depth, and providing single armor in < 1500 m depth; Examiner’s Note: The geographic attribute is the depth.), 
labor (Pg. 162 teaches the installation of cables must provide in costs and schedules for slippage, wherein a successful cable installation requires a carefully selected and integrated assembly of vessels, crews, and auxiliary equipment), 
and licenses (Pg. 167 teaches the cable-laying vessel must be able to position itself very accurately, wherein the deviations to the plan can affect the health and accuracy of the cable laying, causing the cable to laid outside of the licensed corridor, as well as in Pg. 196 teaches laying cable in the corridor with a minimum safety zone for their own protection, wherein the laws of the high seas do not grant a safety zone around a submarine cable, as well as in Pg. 255 teaches it is recommended to subject contractors to a health, safety, and environment audit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zukerman and Worzyk to incorporate the further teachings of Worzyk to include wherein the factor includes: local geographic attributes, labor, and licenses. One would have been motivated to do so in order to design armor that must withstand all forces that can be reasonably expected during installation and operation, thus avoid overbending and impacts from rocks, edges, fish tackle, and anchors (Worzyk, Pgs. 85-86). By incorporating the teachings of Worzyk, one would have been able to avoid the costly and time consuming repair of submarine cables by balancing the costs for different levels of armoring and protection against the economic risk of cable damage (Worzyk, Pg. 213).

Regarding claim 9, the combination of Zukerman and Worzyk teach all the limitations of claim 8 above.
However, Zukerman does not explicitly teach further comprising receiving input associated with the factors.
From the same or similar field of endeavor, Worzyk further comprising receiving input associated with the factors (Pg. 151 teaches performing a detailed marine survey during the planning and preparation of a submarine power cable project, wherein the survey can deliver critical input data for the choice of the best cable route, the cable design, and the design of the cable installation procedure, wherein the cost and schedule are both affected by these parameters, as well as making substantial difference in the profitability of the cable link based on cable link availability and repair costs; see also: 33-34, 162, 167).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zukerman and Worzyk to incorporate the further teachings of Worzyk to include further comprising receiving input associated with the factors. One would have been motivated to do so in order to design armor that must withstand all forces that can be reasonably expected during installation and operation, thus avoid overbending and impacts from rocks, edges, fish tackle, and anchors (Worzyk, Pgs. 85-86). By incorporating the teachings of Worzyk, one would have been able to avoid the costly and time consuming repair of submarine cables by balancing the costs for different levels of armoring and protection against the economic risk of cable damage (Worzyk, Pg. 213).

Regarding claim 11, the combination of Zukerman and Worzyk teach all the limitations of claim 1 above.
Zukerman further teaches wherein the repair rate model is based on spatially distributed ground motion intensity associated with the geographic terrain in which the path is arranged  (Pg. 40 teaches deriving a repair rate by calculating the repair rate and ground motion intensity (e.g. Peak Ground Velocity), wherein Pg. 29 teaches ground motion based cable failure model includes a failure rate model, which is the function of ground conditions and peak ground velocity; see also: Pgs. 44, 51).

Regarding claim 12, the combination of Zukerman and Worzyk teach all the limitations of claim 11 above.
Zukerman further teaches wherein the spatially distributed ground motion intensity comprises peak ground velocity (Pg. 40 teaches the Pareto optimal paths are output by utilizing the repair rate and ground motion intensity (e.g. Peak Ground Velocity), as well as in Pg. 29 teaches ground motion based cable failure model includes a failure rate model, which is the function of peak ground velocity and more; see also: Pgs. 44, 51).

Regarding claim 17, the combination of Zukerman and Worzyk teach all the limitations of claim 1 above.
Zukerman further teaches wherein the infrastructure link comprises a cable (Pg. 40 teaches cable path planning over a triangulated manifold by producing pareto optimal paths, as well as in “Abstract” teaches producing optimal cable laying design solutions for undersea cables, as well as in Pg. 18 displays a submarine communications cable, wherein “8” of the figure is an optical cable; see also: Pg. 39); and the optimal path arrangements are optimal laying paths (Pg. 7 teaches the main aim to develop methodology for cost effective design of a survivable network optimizing the topology and shapes of the telecommunication cables, wherein Pg. 47 teaches cable path planning over a triangulated manifold including laying a cable between two specific points, wherein Pg. 35 teaches the path planning is based on a discrete grid using a shortest path algorithm for path planning optimization).
However, Zukerman does not explicitly teach and the at least two levels of shielding are provided by at least two of the following types of cable: single armoured cable, double armoured cable, and rock armoured cable.
From the same or similar field of endeavor, and the at least two levels of shielding are provided by at least two of the following types of cable: single armoured cable (Table. 7.3 of Pg. 197 teaches how the armoring is based on the water depth, such as providing single armor in < 1500 m depth, which is used for areas with limited burial depth; see also: Pgs. 34-35, 86), double armoured cable (Table. 7.3 of Pg. 197 teaches how the armoring is based on the water depth, such as providing double armor in < 500 m depth; see also: Pgs. 34-35, 86, 132), and rock armoured cable (Table. 7.3 of Pg. 197 teaches how the armoring is based on the water depth, such as providing rock armor in < 200 m water depth, as well as in Pg. 35 teaches a special combination of armoring layers called “rock armor” that improves the crush resistance and gives better protection against external damage caused by impacts; see also: Pgs. 34, 86, 132).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zukerman and Worzyk to incorporate the further teachings of Worzyk to include and the at least two levels of shielding are provided by at least two of the following types of cable: single armoured cable, double armoured cable, and rock armoured cable. One would have been motivated to do so in order to design armor that must withstand all forces that can be reasonably expected during installation and operation, thus avoid overbending and impacts from rocks, edges, fish tackle, and anchors (Worzyk, Pgs. 85-86). By incorporating the teachings of Worzyk, one would have been able to avoid the costly and time consuming repair of submarine cables by balancing the costs for different levels of armoring and protection against the economic risk of cable damage (Worzyk, Pg. 213).

Regarding claim 18, the combination of Zukerman and Worzyk teach all the limitations of claim 17 above.
Zukerman further teaches wherein the cable is an optical cable (Pg. 18 displays a submarine communications cable, wherein “8” of the figure is an optical cable).

Regarding claim 21, the combination of Zukerman and Worzyk teach all the limitations of claim 19 above.
Zukerman further teaches wherein the infrastructure link comprises a cable (Pg. 40 teaches cable path planning over a triangulated manifold by producing pareto optimal paths, as well as in “Abstract” teaches producing optimal cable laying design solutions for undersea cables, as well as in Pg. 18 displays a submarine communications cable, wherein “8” of the figure is an optical cable; see also: Pg. 39); the optimal path arrangements are optimal laying paths (Pg. 7 teaches the main aim to develop methodology for cost effective design of a survivable network optimizing the topology and shapes of the telecommunication cables, wherein Pg. 47 teaches cable path planning over a triangulated manifold including laying a cable between two specific points, wherein Pg. 35 teaches the path planning is based on a discrete grid using a shortest path algorithm for path planning optimization);
However, Zukerman does not explicitly teach and the at least two levels of shielding are provided by at least two of the following types of cable: single armoured cable, double armoured cable, and rock armoured cable.
From the same or similar field of endeavor, Worzyk teaches and the at least two levels of shielding are provided by at least two of the following types of cable: single armoured cable (Table. 7.3 of Pg. 197 teaches how the armoring is based on the water depth, such as providing single armor in < 1500 m depth, which is used for areas with limited burial depth; see also: Pgs. 34-35, 86), double armoured cable (Table. 7.3 of Pg. 197 teaches how the armoring is based on the water depth, such as providing double armor in < 500 m depth; see also: Pgs. 34-35, 86, 132), and rock armoured cable (Table. 7.3 of Pg. 197 teaches how the armoring is based on the water depth, such as providing rock armor in < 200 m water depth, as well as in Pg. 35 teaches a special combination of armoring layers called “rock armor” that improves the crush resistance and gives better protection against external damage caused by impacts; see also: Pgs. 34, 86, 132).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zukerman and Worzyk to incorporate the further teachings of Worzyk to include and the at least two levels of shielding are provided by at least two of the following types of cable: single armoured cable, double armoured cable, and rock armoured cable. One would have been motivated to do so in order to design armor that must withstand all forces that can be reasonably expected during installation and operation, thus avoid overbending and impacts from rocks, edges, fish tackle, and anchors (Worzyk, Pgs. 85-86). By incorporating the teachings of Worzyk, one would have been able to avoid the costly and time consuming repair of submarine cables by balancing the costs for different levels of armoring and protection against the economic risk of cable damage (Worzyk, Pg. 213).

Regarding claim 22, the combination of Zukerman and Worzyk teach all the limitations of claim 21 above.
Zukerman further teaches wherein the cable is an optical cable (Pg. 18 displays a submarine communications cable, wherein “8” of the figure is an optical cable).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zukerman et al. (Considering Cost and Network Survivability in Laying Telecommunications Cables, March 15, 2016, see 892) in view of Worzyk (Submarine Power Cables, 2009) and further in view of Cao et al. (Optimal Cable Laying Across an Earthquake Fault Line Considering Elliptical Failures, (2016)).

Regarding claim 10, the combination of Zukerman and Worzyk teach all the limitations of claim 1 above.
However, Zukerman does not explicitly teach wherein the arrangement cost model incorporates a factor associated with location and level of shielding of the path for each portion of a path, and sums the arrangement cost per unit length of a path to determine an arrangement cost of the path.
From the same or similar field of endeavor, Worzyk further teaches wherein the arrangement cost model incorporates a factor associated with location and level of shielding of the path for each portion of a path (Pg. 213 teaches optimizing the design of cable armoring and appropriate protection of cabling by balancing the costs for different level of armoring and protection against the economic risk of cable damage, Pgs. 33-34, “2.4 Armoring” teaches armoring should be designed with respect to tension stability, external threat pattern, and protection requirements for each sector (i.e. each portion) of the planned cable route, wherein Table. 7.3 of Pg. 197 teaches how the armoring is based on the water depth, such as providing rock armor in < 200 m water depth, double armor in < 500 m depth, and providing single armor in < 1500 m depth; Examiner’s Note: The depth is the factor associated with location and level of shield of each portion of the path.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zukerman and Worzyk to incorporate the further teachings of Worzyk to include wherein the arrangement cost model incorporates a factor associated with location and level of shielding of the path for each portion of a path. One would have been motivated to do so in order to design armor that must withstand all forces that can be reasonably expected during installation and operation, thus avoid overbending and impacts from rocks, edges, fish tackle, and anchors (Worzyk, Pgs. 85-86). By incorporating the teachings of Worzyk, one would have been able to avoid the costly and time consuming repair of submarine cables by balancing the costs for different levels of armoring and protection against the economic risk of cable damage (Worzyk, Pg. 213).
However, the combination of Zukerman and Worzyk fail to explicitly teach and sums the arrangement cost per unit length of a path to determine an arrangement cost of the path.
From the same or similar field of endeavor, Cao teaches and sums the arrangement cost per unit length of a path to determine an arrangement cost of the path (Page 9, Col 1, “Having established…” discloses generating a Pareto front for two objectives, wherein the objectives are the CBP and cable cost functions, wherein the input includes the cost of the cable per unit length c, wherein Page 9, Col 1, equation (27) discloses calculating the arrangement cost including the cost per unit length c of the cable multiplied by the determined length of the cable).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zukerman and Worzyk to incorporate the teachings of Cao to include and sums the arrangement cost per unit length of a path to determine an arrangement cost of the path. One would have been motivated to do so in order to minimize the cost of laying a cable across an earthquake fault line by formulating a multi-objective optimization problem that considers cable cost and cable break probability as the two objectives (Cao, Pg. 3, Col 1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zukerman et al. (Considering Cost and Network Survivability in Laying Telecommunications Cables, March 15, 2016, see 892) in view of Worzyk (Submarine Power Cables, 2009) and further in view of Kongar et al. (Seismic performance of buried electrical cables: evidence-based repair rates and fragility functions, 2017).

Regarding claim 13, the combination of Zukerman and Worzyk teach all the limitations of claim 1 above.
Zukerman further teaches wherein the repair rate model is based on spatially distributed ground motion intensity associated with the geographic terrain of each portion of a path  (Pg. 40 teaches the Pareto optimal paths are output by utilizing the repair rate and ground motion intensity (e.g. Peak Ground Velocity), wherein Pg. 29 teaches ground motion based cable failure model includes a failure rate model, which is the function of ground conditions and peak ground velocity; see also: Pgs. 44, 51).
However, Zukerman does not explicitly teach and sums the repair rate per unit length of a path to determine a repair rate of the path.
From the same or similar field of endeavor, Kongar and sums the repair rate per unit length of a path to determine a repair rate of the path. (Page 3164, Section “4.3 Repair rate function derivation” discloses assigning a PGV value to each cable based on the repair rate equation (10), which as can be seen by the equation, is the repairs over the length as a function of the peak ground velocity per zone; see also: [3159, 3163]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zukerman and Worzyk to incorporate the teachings of Kongar to include and sums the repair rate per unit length of a path to determine a repair rate of the path. One would have been motivated to do so in order to use the most relevant evaluation strategy to buried infrastructure since it relates to ground strain (Kongar, 3159). By incorporating the teachings of Kongar, one would improve understanding of the potential for earthquake-induced damage to buried cables (Kongar, Page 3154).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carvajal et al. (US 20170003694 A1) discloses finding the shortest constrained network path by solving the Eikonal equation using Fast Marching Methods, wherein the processor will mimic the network paths using geodesic distances to solve the problem between two points in terms of topographical distance and time
Braaksma et al. (US 20130338984 A1) discloses a rapid method for reservoir connectivity analysis using a fast marching method that solves the Eikonal equation
Soerensen (US 20160358697 A1) discloses a submarine capable of providing data conductors and cable protecting sheaths for data transmission underwater

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683